DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 15-27 are currently pending with claims 26-27 being withdrawn (below).
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-25, drawn to a dry electrode.
Group II, claim(s) 26-27, drawn to a method of manufacturing a dry electrode.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a dry electrode with a substrate, conductive film of graphene, and an attaching element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xiamen in view of Carim and Hatakeyama (with the detail for each element being defined below). Xiamen teaches the base device of the graphene, the substrate, where Carim teaches the attachment element and Hatakeyama teaches the substrate type. Reasons for combining are also below.
During a telephone conversation with Robert Michal on 12/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 15-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 26-27 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over University Xiamen CN 106108890 (hereinafter Xiamen) in view of Carim US Publication 2005/0015134 (hereinafter Carim) and in further view of Hatakeyama et al. US Publication 2019/0298891 (hereinafter Hatakeyama). 
Regarding claims 15 and 21, Xiamen discloses a dry electrode for biometric measurement on a skin (Figure 1 and [0025]), comprising: a substrate forming a scaffold of the dry electrode (element 2), the substrate comprising metal or semiconductor material ([0034]); an electrically conductive film disposed on a first surface of the substrate (Figure 1 element 1); wherein the electrically conductive film is directly deposited on the first surface of the substrate using chemical vapor deposition, CVD, or atomic layer deposition, ALD (vapor deposition is mentioned in claim 1, though it should be noted that this is a product by process limitation and is given weight insofar as the structure that is imparted by the process, see MPEP 2113); and the electrically conductive film is a graphene film ([0033]), but is silent on the specifics of the substrate as well as the attaching element.
Carim teaches a skin attaching electrode that includes an attaching element for attaching the dry electrode to the skin that is an adhesive (element 98 which is an adhesive that cover the lower layers of the device for attaching to skin, see also [0060] and Figures 1-2). It would have been obvious to the skilled artisan before the effective filing date to utilize the attaching element as taught by Carim with the device of Xiamen in order to aid in maintaining the position of the electrode on skin during use.
Hatakeyama teaches an electrode that includes a substrate with graphene deposited on it (elements 3 on 2), where the substrate is detailed as being any one of several options such as a mesh ([0140]-[0141]). It would have been obvious to the skilled artisan before the effective filing date to utilize the substrate design as taught by Hatakeyama with the device of Xiamen as they substrates are art recognized equivalents and would have produced predictable results of allowing a breathable long-term design. 
Regarding claim 16, Xiamen as modified by Carim (renders obvious the attaching element above) discloses that the attaching element is configured to hold the dry electrode at any one of two or more different locations selected from a group consisting of: limbs; fingers; hands; feet; toes; body; and neck (the resultant combination of claim 15 is fully capable of performing this task without any additional structural modification). It would have been obvious to the skilled artisan before the effective filing date to utilize the attaching element as taught by Carim with the device of Xiamen in order to aid in maintaining the position of the electrode on skin during use.
Regarding claim 17, Xiamen discloses that the graphene film comprises a nanolayer of graphene ([0006] and element 1, where nanolayer simply refers to a general nano scale layers which the layer 1 can be measured in nanometers).
Regarding claim 18, Xiamen discloses that the nanolayer of graphene comprises a monolayer of graphene, or multiple layers of graphene (element 1 and [0006] which details a single layer being ideal).
Regarding claim 19, Xiamen discloses that the electrically conductive film is configured to provide a uniform covering of the substrate surface with the graphene film (Figure 1 elements 1-2 which shows a uniform layering).
Regarding claim 20, Xiamen discloses that the electrically conductive film covers substantially the entire first surface of the substrate (Figure 1 at elements 1-2).
Regarding claim 23, Xiamen discloses that the dry electrode is flexible ([0025] which details a flexible design, and given the mentioned materials in the device and overall thickness being ~1-2 mm it would be reasonably considered flexible given that the Applicant has not defined how flexible the claimed invention actually is such as with degrees of freedom).
Regarding claim 24, Xiamen discloses that the metal or semiconductor material of the substrate comprises copper, nickel, iron, aluminum, zinc, titan, platinum, germanium, gallium, arsenic, indium, cobalt, palladium, tungsten, chromium, golds, silver, iridium, ruthenium, rhenium, rhodium, tin, steel, alloys of the foregoing, or hexagonal boron nitride ([0034]).
Regarding claim 25, Xiamen discloses a connector element disposed on a second surface of the substrate (element 5).
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xiamen in view of Carim and Hatakeyama, and in further view of Axelgaard et al. US Patent 6,038,464 (hereinafter Axelgaard).
Regarding claim 22, Xiamen as modified by Carim teaches utilizing an attaching element that is made of an adhesive (as mentioned above) however there is no mention of it attaching to a further entity. Axelgaard teaches an ECG electrode that includes multiple adhesives where the one adhesive is designed to attach to another entity (garment, see column 4 lines 22-31). It would have been obvious to the skilled artisan to further modify the resultant combination of Xiamen with Carim and Hatakeyama to allow the adhesive to allow for attachment to a garment to further increase the device’s versatility. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794